 

LETTER AGREEMENT

 

September 5, 2019

 

Carlos J Nissensohn

 

Re: Consulting Agreement Extension

 

Dear Mr. Nissensohn,

 

Reference is made to the Consulting Agreement entered into by and between Quest
Solution, Inc. (the “Company”) and Carlos J Nissensohn or an entity under his
control, dated August 2, 2017 (the “Consulting Agreement”).

 

The Company and Mr. Nissensohn hereby agree pursuant to this Letter Agreement,
that the term of the Consulting Agreement shall be extended for two (2) years
until September 5, 2021, on the same terms as the Consulting Agreement. At that
time, the term of the Consulting Agreement shall automatically extend for an
additional two (2) year term unless the Consulting Agreement is terminated at
the option of either party. As consideration for entering into this Letter
Agreement and in light of Mr. Nissensohn’s significant contributions to the
Company, the Company shall, pursuant to the Company’s 2018 Equity Incentive
Plan, grant Mr. Nissensohn a signing bonus in the form of 550,000 shares of the
Company’s common stock.

 

Additionally, the Company agrees, for the duration of the Consulting Agreement,
to assume and pay the compensation owed by HTS Image Processing, Inc., its
wholly-owned subsidiary, to Mr. Nissensohn in the amount of $10,000 per month.

 

This Letter Agreement shall be governed by the laws of the state of New York,
without giving effect to any conflict of laws provision, and may not be amended
other than through a written agreement executed by Quest Solution, Inc and
Carlos J Nissensohn.

 

  Very truly yours,       QUEST SOLUTION, INC.         By: /s/ Shai Lustgarten  
Name: Shai Lustgarten   Title: Chief Executive Officer

 

AGREED AND ACCEPTED:

 

/s/ Carlos Nissensohn   Carlos J Nissensohn  

 

   

 

 